Title: C. W. F. Dumas to John Adams: A Translation, 1 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




1 March 1782

Sir

Fort Philip was taken on February 4th, without capitulation; the garrison (2,500 men) are prisoners. I heard this from the Ambassador himself, who announced it this morning to the Prince. I congratulate you. This is a good toast for your Sunday. I am awaiting a response to my last letter. I just paid the 8,000ƒ, and tomorrow I will begin the fee payments. Good news from Friesland. I am working on something interesting here, which I will communicate to you in person.

I am with respect, and still remain, sir, your very humble and very obedient servant 
Dumas

